IIoice, J.,
concurring: I concur in the disposition of this case for the reason that the charge of the Court below on the testimony as to character, where one is both witness and defendant, is to be referred, by fair intendment, to those defendants who had introduced evidence as to their character, and should therefore not be construed as applying to the case of John Cloninger at all; certainly there is such doubt about it that the question should be resolved in favor of the validity of the trial. The. verdict of guilty has been rendered by an intelligent jury under the'supervision of a learned, just and impartial Judge, and should not be disturbed unless error is clearly shown.